Citation Nr: 0407150	
Decision Date: 03/18/04    Archive Date: 03/30/04

DOCKET NO.  01-04 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an effective date earlier than July 24, 2000 
for the award of service connection for adenocarcinoma of the 
prostate.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel

INTRODUCTION

The veteran had active service from March 1967 to October 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas.

The Board issued a decision on this appeal in December 2002, 
confirming the July 24, 2000 effective date for the award of 
service connection for adenocarcinoma of the prostate.  The 
veteran appealed that decision to the U.S. Court of Appeals 
for Veterans Claims (Court).  Pursuant to a Joint Motion for 
Remand, in an August 2003 Order, the Court vacated the Board 
decision and remanded the matter to the Board.  By letter 
dated in October 2003, the Board advised the veteran and his 
representative that there was additional time in which to 
supplement the evidence and argument before the Board.  
Responses from the veteran and his representative received in 
December 2003 and February 2004, respectively, have been 
associated with the claims folder.  The case is again ready 
for Board consideration.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will contact you if 
further action is required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), was enacted during the 
course of this appeal.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2003) (regulations promulgated to implement 
the statutory changes).  Among other things, it expanded VA's 
duty to notify the claimant and his representative, if any, 
concerning certain aspects of claim development.  
Specifically, the VCAA provides that, upon receipt of a 
complete or substantially complete application, VA must 
notify the claimant and his representative, if any, of any 
information or lay or medical evidence not previously 
provided that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a).  The notice should indicate what 
information or evidence should be provided by the claimant 
and what information or evidence VA will attempt to obtain on 
the claimant's behalf. Id.   

In the Joint Motion to the Court, the parties stated that VA 
did not provide the veteran and his representative with 
38 U.S.C.A. § 5103(a) notice of the information or evidence 
he needed to substantiate his claim for an earlier effective 
date for service connection for prostate cancer due to Agent 
Orange exposure.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  It 
specifically mentioned that the Court had previously 
determined that such notice was required.  See Huston v. 
Principi, 17 Vet. App. 195 (2003).  Cf. VAOPGCPREC 8-2003 
(finding not precedential the conclusion in Huston that 
38 U.S.C.A. § 5103(a) notice was required for the earlier 
effective date claim that arose in a notice of disagreement 
with a rating decision that granted of service connection for 
bilateral hearing loss).  In order to comply with the terms 
of the Joint Motion and August 2003 Court Order, a remand to 
the RO is required for correction of this deficiency.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).

Accordingly, the case is REMANDED for the following action:

The RO should take the appropriate steps 
to comply with notice requirements of the 
VCAA with respect to the issue of 
entitlement to an effective date earlier 
than July 24, 2000 for the award of 
service connection for adenocarcinoma of 
the prostate.  Such notice should comply 
with 38 U.S.C.A. § 5103(a), Quartuccio v. 
Principi, Charles v. Principi, as well as 
any other applicable legal precedent, to 
include VAOPGCPREC 8-2003.    

If any additional evidence is received or 
secured in response to this notice, the 
RO should readjudicate the issue on 
appeal.  If the disposition remains 
unfavorable, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond. 

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	BETTINA S. CALLAWAY	
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


